Order entered October 8, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00369-CV

              IN RE MICHAEL DWAIN WILLIAMS, Relator

         Original Proceeding from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F15-00248-J

                                   ORDER

      Before the Court is relator’s October 5, 2020 “motion requesting

consideration of his properly filed petition for writ of mandamus.” Relator’s

petition has been submitted for decision to a panel of the Court and is under

review. Relator’s petition will be adjudicated in due course. To the extent that

relator’s motion requests extraordinary procedures outside the Court’s usual

judicial process, the motion is DENIED.

                                           /s/   LANA MYERS
                                                 JUSTICE